DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Invention I, Claims 1-9 in the reply filed on 04/22/2021 is acknowledged.
Claims 10-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘method of controlling a laundry treatment apparatus, (Invention II)’, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the machine-learning network” in line 16.There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this language should read “the pre-trained machine-learning network”.
Claims 2-9 are rejected as they are dependent on rejected base claim 1 above.
Claim 5 recites the limitation “laundry constraint” in line 3. It is not clear from the specification, what exact constraint the Applicant was referring to by the recitation “laundry constraint". The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US-5241845-A) in view of Sumer et al. (US-20170145621-A1).
Regarding claim 1, Ishibashi et al. teaches a laundry treatment apparatus (washing machine, Fig 2) comprising: a washing tub (inner wash tub 7) configured to receive laundry (Col 6 Ln 15-16), the washing tub (inner wash tub 7) being configured to be rotatable (Col 3 Ln 64-65); a motor (electric motor 3) configured to rotate the washing tub (Col 3 Ln 62-66); a controller (microcomputer 13, Fig 1, Col 5 Ln 57-58) configured to control the motor (electric motor 3) (Col 6 Ln 39-40); a current sensing unit (current transformer 39) configured to sense an electrical current value (current Im)  of the motor (electric motor 3) (Col 5 Ln 24-26) wherein the controller is configured to obtain at least one of a laundry volume (from signal S29 stored as cloth volume data D1, Col 6 ln 47-55, where laundry weight is a mere calculation from laundry volume) or a laundry quality (ex. signal S28 stored as cloth type data D2, Fig 1, Col 7 ln 39) by an output (wash period data and wash water stream data, transparency values, A1,A2 .. values, see Fig1, Col 6 ln 35-38, Col 7 ln 18-20) of an output layer (output layer K) of a pre-trained (Col 2 Ln 21-24)  machine-learning network (neural network 45) based on an input (D1,D2 ) to an input layer (input layer I, Col 5 Ln 62-65) of the machine-learning network (neural network 45, Fig 1), that comprises the electrical current value (current (Im) and power supply voltage (Vac) values that are continuously monitored during energization and deenergization periods (see Fig 8a), their averaged Phase difference Vθa is converted to a digitized signal S29 also stored as cloth volume data D1, Col 5 ln 42-56, Col 6 ln 50-51) sensed by the current sensing unit (39) during an accelerated rotation (motor being energized, col 6, ln 40-45) of the washing tub.  
Ishibashi et al. does not explicitly teach that the controller configured to control the motor such that the washing tub is accelerated to a target speed at an acceleration gradient of 1.5 to 2.5 rotations per minute per second (rpm/s) within a range of rotation of the washing tub in which the laundry is separated from an inner surface of the washing tub.
In the analogous art of laundry treating appliance and methods of operation, Sumer et al. teaches a laundry treatment apparatus (washing machine, Fig 10) with a controller (controller 88, Fig 1) configured to control a motor (motor 80, Fig 1) (see [0045]) such that a washing tub (drum 16, Fig 1) is accelerated (see [0002-0003], [0050]) to a target speed at an acceleration gradient of 1.5 to 2.5 rotations per minute per second (rpm/s) (acceleration gradient is 2.5 rpm/s, see annotated Fig 20) within a range of rotation of the washing tub in which the laundry is separated from an inner surface of the washing tub (tub operated at varying speeds (rpm) (see Fig 5,8)  so as to detach the laundry from the inner surface)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the acceleration gradient values of motor/washing tub of Sumer et al. into the operation of the of motor of Ishibashi et al. with the benefit of ensuring proper load distribution and avoiding any physical stresses during high speeds, by moving the 

    PNG
    media_image1.png
    611
    892
    media_image1.png
    Greyscale
Regarding claims 2-4, the combination of Ishibashi et al. and Sumer et al. teaches the laundry treatment apparatus. Sumer et al. further teaches during an acceleration sequence (see [0112]) that the acceleration gradient can be (a) 2.0 rpm/s (see annotated Fig 20) (b) a minimum value for accelerating the washing tub as controllable by the controller (annotated Fig. 20 shows several regions (1-8) of acceleration indicating the minimum value of around ~1 rpm/s that the tub can be operable at) and wherein (c) acceleration gradient is maintained at a uniform value until the motor is accelerated to the target speed (for example as seen in regions 1-4 with varying initial and final drum speeds, the acceleration gradient is maintained constant until the target speeds are reached, see annotated Fig 20).  

Regarding claim 5, the combination of Ishibashi et al. and Sumer et al. teaches the laundry treatment apparatus. Ishibashi et al. further teaches that the controller (microcomputer 13) is further configured to determine a laundry constraint (for example time period for washing step and accordingly energize or deenergize the motor 3, Col 12 ln 27-41) based on the output (wash period data and wash water stream data) of the output layer (K) of the machine-learning network (neural network 45) (see Fig 1, 28)
Regarding claim 6, the combination of Ishibashi et al. and Sumer et al. teaches the laundry treatment apparatus. Ishibashi et al. further teaches that the washing tub (inner wash tub 7) is being rotated by one or more revolutions (detected by revolution detector 28, Col 4 ln 56-59) in a first direction (forward or reverse) within the range of rotation of the washing tub (driven by electric motor 3) in which the electrical current value (current Im value of the electric motor 3) that is input to the machine- learning network (neural network 45) is sensed by the current sensing unit (current transformer 39) as detailed previously. 
Ishibashi et al. does not explicitly teach that the laundry that is located at a lowermost position in the washing tub is raised to a first height by the rotation of the washing tub (drum 16) and is then dropped while being separated from the inner surface of the washing tub.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the protocols of Sumer et al. into the operation of the of motor of Ishibashi et al. with the benefit of ensuring proper load distribution and avoiding any physical stresses in the system (see [0066]).
Regarding claim 7, the combination of Ishibashi et al. and Sumer et al. teaches the laundry treatment apparatus. Ishibashi et al. further teaches a speed sensing unit (revolution detector 48) configured to sense a rotational speed of the motor (motor 3) (see Col 4 ln 56-58), the controller (microcomputer 13) capable of recording electrical current values (current Im from current transformer 39) of the motor as detailed previously and both these detection capabilities (speed and current) based on motor operation enable the controller select the electrical current value corresponding to a period in which the rotational speed of the motor is accelerated (energized) from a first rotational speed to a second rotational speed which can be designated as ‘target speed’; and then use the selected electrical current value as the input data to the machine-learning network (as detailed previously).  
Regarding claim 8, the combination of Ishibashi et al. and Sumer et al. teaches the laundry treatment apparatus.
Ishibashi et al. does not explicitly teach that the target speed is 60 rotations per minute (rpm) to 80 rpm.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the low speed rpm ranges specifically including those between 60-80 rpm into the operation of the motor of Ishibashi et al. with the benefit of wash cycle optimization by determining useful wet load inertia values estimated during a low speed portion of the water extraction phase (see [0093]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US-5241845-A) view of Sumer et al. (US-20170145621-A1) and further in view of Ihne et al. (US-20170233924-A1).
Regarding claim 9, the combination of Ishibashi et al. and Sumer et al. teaches the laundry treatment apparatus.
The combination of Ishibashi et al. and Sumer et al. does not explicitly teach that the first rotational speed is 10 rpm to 20 rpm. 
In the analogous art of laundry treating appliances and methods, Ihne et al. teaches a laundry treatment apparatus (Fig 1) that is operated at low rpm of 15 during a washing cycle (see [0030], Fig 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the rpm of Ihne et al. into the method of motor operation of Ishibashi et al. and Sumer et al. so that motor can be rotated at rotational speeds of 10 rpm to 20 rpm which can be designated as first rotational speeds with the benefit of low 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711